Scott, J.
The evidence that the hall and stairways were insufficiently lighted and that this was the immediate cause of the accident is quite satisfactory. We may not say, as matter of law, that the plaintiff was guilty of contributory negligence because she only steadied herself against the bannister, without actually grasping it (Brown v. Wittner, 43 App. Div. 135), nor should we, in my opinion, so find as matter of fact, in face of the opposite view taken by the trial justice. The damages were very moderate.
I favor affirmance, with costs.
Giegkebich and Gbeehbaum, JJ., concur.
Judgment affirmed, with costs.